773 N.W.2d 687 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Cedric Montez SMITH, Defendant-Appellant.
Docket No. 138660. COA No. 289017.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the application for leave to appeal the March 9, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, C.J., would grant leave to appeal for the reasons set forth in her opinion in People v. Idziak, 484 Mich. 549, 773 N.W.2d 616 (2009).